CALLAHAN, J.,
concurring in part, dissenting in part. Although I agree with the majority’s conclusion that “a party has timely raised an equal protection objection to the use of a peremptory challenge if that claim is brought to the attention of the trial court before the jury has been sworn,” I do not agree that this case, at least initially, should be remanded for a new trial. I believe rather that the appropriate remedy is a remand to the trial court so that the state may attempt to offer a neutral explanation for its challenge of Lisa Spruill. The defendant then may seek to prove by a preponder*256anee of the evidence that the state’s explanation is pretextual. This course has been followed by appellate tribunals time and time again when, for a variety of reasons, the state has failed to state, on the record, its reasons for dismissing particular jurors. United States v. Joe, 928 F.2d 99, 103 (4th Cir.), cert. denied, 502 U.S. 816, 112 S. Ct. 71, 116 L. Ed. 2d 45 (1991); United States v. Davis, 816 F.2d 433, 434 (8th Cir. 1987), cert. denied, 488 U.S. 832, 109 S. Ct. 88, 102 L. Ed. 2d 64 (1988); United States v. Allen, 814 F.2d 977, 978 (4th Cir. 1987); United States v. Leslie, 813 F.2d 658, 659 (5th Cir. 1987); United States v. Chalan, 812 F.2d 1302, 1314 (10th Cir. 1987); Ex parte Jackson, 516 So. 2d 768, 772-73 (Ala. 1986); Nickerson v. State, 539 So. 2d 335, 336 (Ala. Crim. App. 1987); Wright v. State, 186 Ga. App. 104, 105-106, 366 S.E.2d 420 (1988); People v. Lockhart, 201 Ill. App. 3d 700, 715, 558 N.E.2d 1345 (1990); Love v. State, 519 N.E.2d 563, 566 (Ind. 1988); State v. Hood, 242 Kan. 115, 123, 744 P.2d 816 (1987); Stanley v. State, 313 Md. 50, 76-80, 542 A.2d 1267 (1988); People v. Hart, 161 Mich. App. 630, 641, 411 N.W.2d 803 (1987); Harper v. State, 510 So. 2d 530, 532 (Miss. 1987); State v. Gonzales, 111 N.M. 590, 597, 808 P.2d 40 (N.M. App.), cert. denied, 111 N.M. 416, 806 P.2d 65 (1991); People v. Jenkins, 75 N.Y.2d 550, 559, 554 N.E.2d 47, 555 N.Y.S.2d 10 (1990). Limited remands consistently have been the chosen course even where, as here, a significant period of time has passed since the voir dire at issue. Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986) (more than two years); United States v. Tindle, 808 F.2d 319 (4th Cir. 1986) (more than three years); Ex parte Jackson, supra, 772 (five years); People v. Lockhart, supra, 703 (four years); State v. Gorman, 324 Md. 124, 130-32, 596 A.2d 629 (1991) (six years); People v. Jenkins, supra, 559-60 (ten years). I am aware of no case in the country where the passage of time alone was found to be sufficient reason to remand a case for *257a new trial without any other circumstance indicating that a limited remand would be futile.1
Rather than presuming that an effective Batson hearing cannot be conducted despite the fact that the entire voir dire, including that of the sole venireperson in question, has been transcribed fully,2 I believe that we *258should remand the case to the trial court so that the court may judge the credibility of the state’s proferred reason(s) for the use of its peremptory challenge. If, due to the lapse of time, the state is unable to provide a nondiscriminatory reason for excusing Spruill or if it appears to the trial court that the state’s reasons are pretextual, the court could then order anew trial. Mejia v. State, 328 Md. 522, 541, 616 A.2d 356 (1992) (“should it appear that there is no reasonable possibility that the circumstances surrounding the striking of [the venireperson] can be reconstructed fairly, then a new trial may be required and the trial judge may order one”); see State v. Hood, supra, 242 Kan. 123 (remand for Batson arguments “based upon the trial record and *259counsel’s recollection”). Moreover, on remand, the trial court would have the ability to order a new trial if the court feels that it cannot properly evaluate the reasons proffered by the state due to the lapse of time.
In short, I do not believe that we should assume that the record cannot be reconstructed to permit a Batson hearing that is fair to both the state and the defendant. To do so seems to me to usurp the trial court’s function and to require a costly new trial when such a step may be unnecessary. Despite the lapse of time since the voir dire, the trial court may be fully capable of affording the defendant a proper Batson hearing. I would remand the case to the trial court for that determination.

 Each of the three cases cited by the majority in which Batson-type cases were remanded for new trials is distinguishable. In People v. Snow, 44 Cal. 3d 216, 746 P.2d 452, 242 Cal. Rptr. 477 (1987), the California Supreme Court conducted an independent examination of the record, noting that the trial court had expressed “serious suspicions” about the prosecutor’s use of peremptory challenges to exclude six African-American venirepersons; id., 226; and noting the fact that “several [bjlack venirepersons were excused after giving seemingly routine, acceptable responses to the prosecutor’s questions.” Id., 223. The California attorney general had even conceded on appeal that the record revealed no “apparent” reason for excusing three of the six venirepersons in question. Id. Lastly, at trial, the prosecutor attempted to justify his systematic removal of African-American venirepersons by suggesting that such a practice was fair play because the defendant was systematically excluding Caucasians. Id., 224. In Tursio v. United States, 634 A.2d 1205, 1207-1209 (D.C. 1993), the defendant made a motion for a new trial on Batson grounds and the prosecution responded with a written account of its reasons for each of the nine peremptory challenges questioned by the defendant. The trial court accepted the prosecutor’s explanations and concluded that there had been no Batson violation. The District of Columbia Court, of Appeals concluded that the trial court had erred in accepting the prosecutor’s explanations because “[t]he inherent logic and credibility of the prosecutor’s individual explanations as to each stricken venireperson are not sufficient, taken only by themselves, to rebut such a prima facie case of racial discrimination when prospective jurors of several races who appear to be similarly situated — based on their answers to questions during voir dire — are accepted or rejected for jury service by apparent reference to race.” Id., 1212. Finally, in People v. Scott, 70 N.Y.2d 420, 426, 516 N.E.2d 1208, 522 N.Y.S.2d 94 (1987), the New York Court of Appeals determined that an attempt to conduct a meaningful Batson hearing would have been futile because the judge who had tried the case had since left the County Court bench and the voir dire had not been transcribed.


 The transcript of Spruill’s voir dire reveals a potentially nondiscriminatory reason for the state’s exercise of a peremptory challenge. Spruill gave some indication that she might be unwilling to change her mind during deliberations despite any arguments and opinions of other jurors:
“[The State:] Now, how are you [at] interacting with other groups of people? Think you can do that? If you were selected and had to talk to five other people on the jury?
*258“[lisa Spruill:] Yes.
“Q. Now, suppose five of those people were voting one way regardless of which way it is. And you feel the opposite way. Would you stick to your guns?
“A. Yes.
“Q. Would you try to get them to listen to you?
“A. Yes.
“Q. Would you listen to them?
“A. Yes.
“Q. Would you change your mind based on the mere fact that five people feel differently than you?
“A. No.
“Q. Okay. Would you change your mind if they brought up some testimony or evidence that swayed you?
“A. No.
“Q. You wouldn’t change your mind at all?
“A. No, I wouldn’t.
“Q. You wouldn’t [be] open for discussion?
“A. Open for discussion but I wouldn’t change my mind.
“Q. Let’s explore this a little further. Suppose you were voting one way and five people voting the opposite way. Now, you listened] to everything that went on. The state’s witnesses, the defense witnesses, if any. Now you made up your mind. These five people say, ‘What about this?’ They brought up something in a different light and they analyze the fact in a different way. Do you think anything they said would make you reconsider and change?
“A. Possibly.
“Q. So you would keep an open mind.
“A. Yes.”